Case 1:19-cv-04179-LDH-LB Document 44 Filed 06/24/21 Page 1 of 2 PageID #: 206




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MANUEL A. ROMERO,

                                         Plaintiff,
                                                               ORDER ADOPTING REPORT
                           v.
                                                                AND RECOMMENDATION
QFS (QUALIFTY FACILITY SOLUTIONS),
                                                                    19-CV-4179 (LDH)(LB)
FREDDY COLON, and ARIEL NUNEZ,

                                         Defendant.


LaSHANN DeARCY HALL, United States District Judge:

        On May 13, 2021, Magistrate Judge Lois Bloom issued a Report and Recommendation

recommending that this Court grant Plaintiff's request to withdraw his Fair Labor Standards Act

("FLSA") claims with prejudice and withdraw his state law claims without prejudice. The

parties were given until May 27, 2021, to file objections to the Report and Recommendation.

Where no objections to a Report and Recommendation have been filed, "the district court need

only satisfy itself that there is no clear error on the face of the record." Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v.

New York, 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record

and the Report and Recommendation for clear error and, finding none, hereby adopts Magistrate

Judge Levy's Report and Recommendation in its entirety as the opinion of the Court.

Accordingly, Plaintiff's request to withdraw his FLSA claims with prejudice and withdraw his

state law claims without prejudice is GRANTED.




                                                      1
Case 1:19-cv-04179-LDH-LB Document 44 Filed 06/24/21 Page 2 of 2 PageID #: 207




                                          SO ORDERED.

Dated: Brooklyn, New York                 /s/ LDH
             June 23, 2021                LaSHANN DeARCY HALL
                                          United States District Judge




                                      2
